            Case 2:17-cv-00579-CB Document 204 Filed 06/18/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 CHRISTAKIS VRAKAS and LEANN
 REED,

                 Plaintiffs,
                                                      Civil Action No. 17-579
        v.

 UNITED STATES STEEL CORPORATION,
 MARIO LONGHI, DAVID B. BURRITT,
 and DAN LESNAK,                                      Judge Cathy Bissoon
                 Defendants.




                   DECLARATION OF GEOFFREY J. RITTS
                      IN SUPPORT OF DEFENDANTS’
       OPPOSITION TO PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

       I, Geoffrey J. Ritts, make this declaration in support of Defendants’ Opposition to

Plaintiffs’ Motion for Class Certification.

       1.       I am a partner in the law firm of Jones Day and counsel for defendants United

States Steel Corporation, Mario Longhi, David Burritt, and Dan Lesnak’s (the “Defendants”).

       2.       My business address is North Point, 901 Lakeside Avenue, Cleveland, Ohio

44114-1190.

       3.       I was admitted pro hac vice by this Court on November 21, 2017. My bar

identification number is OH 0062603.

       4.       I certify that attached hereto are, to the best of my knowledge and belief, true and

correct copies or excerpts of the following documents:
            Case 2:17-cv-00579-CB Document 204 Filed 06/18/19 Page 2 of 2




        Exhibit        Date                        Document Description
             1.      6/18/19    Rebuttal Report of Paul Zurek, Ph.D.
             2.      1/27/16    Bank of America Merrill Lynch, FCF burn in 2016E
                                attests to distress; Cutting price objective to $1 from $3
             3.      11/1/15    Len Boselovic, The outlook for U.S. Steel: bleak and
                                bleaker, Pittsburgh Post-Gazette
             4.      2/21/18    2017 Annual Report (Form 10-K) (Excerpts)
             5.      4/27/16    Q1 2016 Quarterly Report (Form 10-Q) (Excerpts)
             6.      7/26/17    Q2 2017 Quarterly Report (Form 10-Q) (Excerpts)
             7.                 United States Steel Corporation Common Stock Closing
                                Prices vs. Market and Industry Indices, 1/27/16–12/29/17,
                                Source: Bloomberg
             8.      5/23/19    Deposition of Christakis Vrakas (Excerpts)
             9.      6/4/19     Deposition of Michael L. Hartzmark, Ph.D. (Excerpts)
             10.     4/25/19    Deposition of Leeann Tiris Reed (Excerpts)
             11.     3/14/19    Email from Shannon L. Hopkins

       5.         Based upon the foregoing, I respectfully submit the attached documents as

Exhibits to the Defendants’ Opposition to Plaintiffs’ Motion for Class Certification.

       6.         I certify that the foregoing statements made by me are true. I am aware that if any

of the foregoing statements made by me are willfully false, I may be subject to punishment.



Dated: June 18, 2019

                                                     /s/ Geoffrey J. Ritts
                                                    Geoffrey J. Ritts




                                                  -2-
